                             IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                       EASTERN DIVISION
                                        No. 4:18-CV-36-BO


ATLANTIC COAST PIPELINE, LLC,                               )
                             Plaintiff,                     )
V.                                                          )               ORDER
                                                            )
0.47 ACRES , MORE OR LESS, IN HALIFAX                       )
COUNTY, NORTH CAROLINA et al. ,                             )
                             Defendants.                    )




              In light of the duration of the stay previously entered in this matter and the recent entry of

an order setting discovery and motions filings deadlines, plaintiffs motion for partial summary

judgment [DE 18] is hereby DENIED WITHOUT PREJUDICE with permission to refile within

the time for filing dispositive motions as set forth in the scheduling order. If appropriate, plaintiff

may refile its motion and incorporate by reference its previously filed memorandum and exhibits

'      '
 in support.


SO ORDERED, this           _.1_ day of March, 2020.


                                                     ~B¥-
                                                    TRRENCEW.B0YLE
                                                    CHIEF UNITED STATES DISTRICT JUDGE




     .:   '
